Citation Nr: 0944306	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a 
neuropsychological disorder, other than posttraumatic stress 
disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for shortness of 
breath, to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for skin problems, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for a sleep 
disturbance, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 
1994, to include service in the Southwest Asia Theatre of 
Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's 
claims for service connection for a neuropsychological 
disorder other than posttraumatic stress disorder, asthma, 
shortness of breath, fatigue, muscle and joint pain, skin 
problems and a sleep disturbance, to include as to all but 
asthma as due to undiagnosed illness.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2009.  A 
transcript of that proceeding is of record.  

The issues of the veteran's entitlement to service connection 
for asthma, shortness of breath, fatigue, muscle and joint 
pain, skin problems, and sleep disturbance, including as due 
to undiagnosed illness, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that he was no longer pursuing his appeal for service 
connection for a neuropsychological disorder other than 
posttraumatic stress disorder, to include as due to 
undiagnosed illness.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for 
service connection for a neuropsychological disorder other 
than posttraumatic stress disorder, to include as due to 
undiagnosed illness by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant at his June 2009 hearing 
indicated that he was no longer pursuing his appeal for 
service connection for a neuropsychological disorder other 
than posttraumatic stress disorder, to include as due to 
undiagnosed illness, citing the redundancy in seeking service 
connection for any other psychiatric disorder when service 
connection had already been established for posttraumatic 
stress disorder.  The Veteran thereby has withdrawn this 
appeal as to that matter and, hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration relating thereto.  Accordingly, the Board does 
not have jurisdiction to review that portion of the appeal 
and it must therefore be dismissed.


ORDER

The appeal as to the veteran's entitlement to service 
connection for a neuropsychological disorder other than 
posttraumatic stress disorder, to include as due to 
undiagnosed illness, is dismissed.


REMAND

Further development of the remaining issues on appeal is 
deemed warranted, and in particular, more detailed, specialty 
medical examinations are needed to evaluate more fully the 
nature and etiology of the veteran's claimed asthma, 
shortness of breath, fatigue, muscle and joint pain, skin 
problems, and sleep disturbance.  38 C.F.R. § 19.9 (2009).  
Notice is taken that the Veteran was afforded a VA general 
medical examination in April 2005, but the veteran's claims 
folder was not made available to the examiner.  Specific 
complaints of a chronic cough and expectoration were made 
known at that time; abnormal clinical examination findings 
included scattered wheezing and rhonchi of the lungs, and the 
pertinent diagnosis was of asthmatic bronchitis.  No opinion 
was sought or obtained as to the nexus of the veteran's lung 
disorder to his period of military service.  The record 
likewise does not indicate that a VA Persian Gulf examination 
has been administered to date, although there is shown to 
have been a VA outpatient evaluation in June 2003 entailing 
an environmental history and physical examination, which in 
pertinent part, led to entry of an assessment of exposures 
during the Persian Gulf War.  It was unclear to the June 2003 
examiner whether there was demonstrated to be a Persian Gulf 
Syndrome, and although the Veteran was noted to relate 
symptoms of fatigue, a rash on the upper lip, and chronic 
joint aching to his Persian Gulf exposures, it remained 
unclear to the examiner whether those symptoms were the 
result of his experiences during the Gulf War.  Remand is 
needed to obtain more definitive medical findings and 
opinions as to whether the various complaints and/or 
manifestations are attributable to known clinical diagnoses 
or are the result of undiagnosed illness incurred in the 
Southwest Asia Theatre of Operations.  38 U.S.C.A. §§ 1117, 
5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.317 (2009); 
see also Gutierrez v. Principi, 19 Vet. App. 1 (2004) (in the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.117, there is no requirement that 
there be competent evidence of a nexus (i.e., link) between 
the claimed illness and service). 

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those actions necessary to 
comply with 38 U.S.C.A. §§ 5100, 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2009), including notice to the 
Veteran of what information and evidence 
are still needed to substantiate his 
original claims for service connection 
for asthma, shortness of breath, fatigue, 
muscle and joint pain, skin problems and 
a sleep disturbance, all to include as 
due to undiagnosed illness except asthma.  
The Veteran should also be advised that 
VA will assist him in obtaining service 
treatment records or records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain any pertinent records of VA 
treatment, including those compiled since 
October 2008, for inclusion in the file. 

3.  Afford the Veteran VA Persian Gulf, 
pulmonary, neurological, and 
dermatological examinations in order to 
ascertain the nature and etiology of all 
claimed disorders.  The claims folder 
should be made available to and reviewed 
by each and every examiner for use in the 
study of this case and the prepared 
report of each such evaluation should 
indicate whether the claims folder was 
made available and reviewed.  A copy of 
the notice from the VA medical facility 
to the Veteran notifying him of the date, 
time, and place of each such examination 
should be obtained and associated with 
the veteran's claims folder.  

Such examinations should also include the 
taking of a complete medical history, as 
well as the conduct of a clinical 
evaluation and any diagnostic studies 
deemed warranted by each examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner who 
conducts the Persian Gulf examination is 
requested to address the following 
question, providing a rationale for any 
opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
Veteran suffers from any 
undiagnosed illness, including 
but not limited to that 
affecting or involving 
shortness of breath, fatigue, 
muscle/joint pain, skin 
problems, and a sleep 
disturbance, based on service 
in the Southwest Asia Theatre 
of Operations?  

The VA pulmonary examiner is asked to 
offer an opinion as to the following, 
providing a rationale for any opinion 
offered:

(a)  Does the Veteran have asthma or 
any other diagnosis of a respiratory 
or pulmonary disorder and, if so, it 
at least as likely as not (50 
percent or more likelihood) that any 
such disorder had its onset during 
service or is causally linked to any 
incident of active duty.  

(b)  Is the veteran's complaint of 
shortness of breath reasonably 
attributable to any currently 
existing diagnosis of a pulmonary or 
respiratory disorder?

Opinions, with full supporting 
rationales, should be obtained from a VA 
clinician, as to the following:

What, if any, currently 
existing diagnosis of a disease 
or disability manifested by 
muscle and joint pain is 
present, and if such a disorder 
exists, is it at least as 
likely as not (50 percent or 
greater degree of probability) 
that any disorder involving 
muscle or joint pain had its 
onset during the veteran's 
period of service or is 
otherwise related thereto?  

The VA dermatologist is asked to offer an 
opinion as to the following, providing a 
rationale for any opinion offered:

What, if any, currently 
existing diagnosis of a skin 
disease is present, and if such 
a disorder exists, is it at 
least as likely as not (50 
percent or greater degree of 
probability) that the skin 
disease had its onset during 
the veteran's period of service 
or is otherwise related 
thereto?  

The clinicians are requested to use less 
likely, as likely or more likely, where 
appropriate, in responding to the 
questions posed.  

The clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

4.  Lastly, readjudicate the veteran's 
claims for service connection for asthma, 
shortness of breath, fatigue, muscle and 
joint pain, skin problems and a sleep 
disturbance, all to include as due to 
undiagnosed illness except asthma.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


